
	
		I
		112th CONGRESS
		2d Session
		H. R. 5635
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Polis introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain rolling duffel
		  bags with a removable backpack or daypack.
	
	
		1.Certain rolling duffel bags
			 with a removable backpack or daypack
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Duffel bags of manmade fibers, valued over $30 each, each
						having wheels, a telescoping handle, stowable shoulder straps and a removable
						separate backpack or daypack attached by zipper or other means, with the main
						interior compartment capacity not exceeding 85 liters and the removable
						separate backpack or daypack capacity not exceeding 26 liters (provided for in
						subheading 4202.92.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
